Citation Nr: 1022071	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  99-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant's marriage to the 
Veteran satisfies the one-year marriage eligibility 
requirement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to 
September 1954 and from December 1957 to November 1968.  He 
died in September 1998.  The appellant is the Veteran's 
widow.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue on appeal was originally before the Board in 
January 2002, when it was denied.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an Order, dated in March 
2004, the Court vacated and remanded the January 2002 Board 
decision for its failure to address the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA). 

In September 2004, the Board remanded the claim for further 
procedural development.  In August 2007, the Board remanded 
the claim to cure a procedural defect.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  

REMAND

The issue on appeal was last before the Board in August 2007 
when it was remanded to provide the appellant with written 
notification which complied with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO was specifically directed to send a letter to 
the appellant which should include copies of the following 
statutes and regulations: 38 C.F.R. §§ 3.5, 3.50, 3.52, 3.54, 
3.205, 3.211; and 38 U.S.C.A. §§ 5103(A).  

In October 2007, the RO sent a letter to the appellant which 
indicated that copies of 38 C.F.R. §§ 3.5, 3.50, 3.54, 3.205, 
3.211; and 38 U.S.C.A. §§ 5103(A) were attached.  
Unfortunately, 38 C.F.R. § 3.52 was omitted from the October 
2007 notice letter.  This omission requires a remand for the 
reasons set forth below.  

The appellant's claim has been denied due to the fact that 
the evidence does not currently support a finding that the 
Veteran and the appellant were married for the requisite one 
year period in order for the appellant to be eligible for VA 
benefits via her marriage to the Veteran.  The marriage 
certificate and death certificate of record document that the 
appellant and the Veteran were married on September [redacted], 1997 
and the Veteran died on September [redacted], 1998.  However, the 
appellant has also argued that she and the Veteran entered 
into a common law marriage prior to September [redacted], 1997, which 
satisfies the one year period.  

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j).  In this case, the appellant and the Veteran resided 
in the state of Indiana.  The state of Indiana does not 
recognize common-law marriages which were entered into 
subsequent to January 1, 1958.  

Regardless of the fact that the appellant cannot establish a 
valid common law marriage, VA may still deem the marriage as 
valid for VA purposes.  VA General Counsel has held that lack 
of residence in a jurisdiction recognizing a common law 
marriage is not necessarily a bar to establishment of a 
common law marriage for the surviving spouse.  VAOPGCPREC 58-
91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  
This is because under 38 C.F.R. § 3.52, the common law 
marriage could be "deemed valid" on the theory that the 
surviving spouse could have entered into the purported common 
law marriage without knowledge of the fact that there was an 
impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 
(1996).

For VA purposes, an otherwise invalid marriage may be "deemed 
valid" if certain conditions are met.  38 C.F.R. § 3.52.  
These conditions are: (a) the marriage occurred 1 year or 
more before the Veteran died (or at any time if a child was 
born to them before or during the marriage); (b) the claimant 
must have entered into the marriage with no knowledge of the 
legal impediment, (c) the claimant must have cohabited with 
the Veteran continuously from the date of marriage to the 
date of his death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to benefits.

In Colon v. Brown, 9 Vet. App. 104 (1996), the Court 
determined that in cases where there is an impediment to 
entering into a common law marriage, such as if the appellant 
was unaware of the impediment, then an otherwise invalid 
common law marriage could be deemed valid.  Colon v. Brown 
issued directives in cases such as the appellant's, where the 
appellant must be given the opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating that 
she had no knowledge of a legal impediment to the marriage.  
Thus, the issue on appeal must be remanded due to the failure 
of the RO to provide the appellant with a copy of 38 C.F.R. 
§ 3.52 as directed by the August 2007 Board remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
additional delay, another remand is necessary to ensure 
proper compliance with the Board's August 2007 remand 
instructions.  

Furthermore, the appellant must be given the opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to 
the marriage as directed by the Court in Colon v. Brown, 9 
Vet. App. 104 (1996).  This regulation provides that if the 
provisions of 38 C.F.R. § 3.205(a) are satisfied, as well as 
those of 38 C.F.R. § 3.52, the claimant's signed statement 
that she had no knowledge of an impediment to a marriage to 
the Veteran will be accepted as proof of the fact, in the 
absence of information to the contrary.  38 C.F.R. § 
3.205(c).

In addition, the RO has not discussed whether the appellant 
and the Veteran had a marriage that may be "deemed valid" 
pursuant to 38 C.F.R. § 3.52 and VAOPGCPREC 58-91 (June 17, 
1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant copies of the 
following statutes and regulations: 38 
C.F.R. §§ 3.5, 3.50, 3.52, 3.54, 3.205, 
3.211; and 38 U.S.C.A. §§ 5103(A).  If the 
statues and regulations are sent as an 
attachment to a letter, a copy of these 
attachments must be included with the file 
copy of the letter associated with the 
claims file.  The RO should inform the 
appellant that she may submit a signed 
statement pursuant to 38 C.F.R. 
§ 3.205(c), indicating that she had no 
knowledge of a legal impediment to the 
marriage.  

2.  Thereafter, re-adjudicate the claim of 
entitlement to DIC benefits, to include 
whether the appellant's marriage to the 
Veteran satisfies the one-year marriage 
eligibility requirement.  The RO should 
discuss whether the appellant and the 
Veteran had a marriage that existed prior 
to September [redacted], 1997 that may be "deemed 
valid" pursuant to 38 C.F.R. § 3.52 and 
VAOPGCPREC 58-91 (June 17, 1991).  If the 
decision remains adverse to the appellant, 
she should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



